 1

 2

 3

 4

 5

 6

 7

8                                   UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10    CRESCENCIO VILLALOBOS,                        Case No. 8:19-cv-00150 AG (ADSx)

11            Plaintiff,                            DISCOVERY MATTER

12    v.                                            STIPULATED PROTECTIVE ORDER

13    DOWNEY GRINDING CO.; LARRY Complaint Filed: January 25, 2019
      SEQUEIRA; DARLA SEQUEIRA,  Trial Date: Not set
14
              Defendants.
15

16   I.      PURPOSES AND LIMITATIONS

17           A.       Discovery in this action is likely to involve production of confidential,

18   proprietary, or private information for which special protection from public disclosure

19   and from use for any purpose other than prosecuting this litigation may be warranted.

20   Accordingly, the parties hereby stipulate to and petition the Court to enter the following

21   Stipulated Protective Order. The parties acknowledge that this Order does not confer

22   blanket protections on all disclosures or responses to discovery and that the protection

23   it affords from public disclosure and use extends only to the limited information or

24   items that are entitled to confidential treatment under the applicable legal principles.

25   The parties further acknowledge, as set forth in Section XIII(C), below, that this
                                                   1
      Stipulated Protective Order                                   Case No. 8:19-cv-00150 AG (ADSx)
 1   Stipulated Protective Order does not entitle them to file confidential information under

 2   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

 3   standards that will be applied when a party seeks permission from the Court to file

 4   material under seal.

 5   II.     GOOD CAUSE STATEMENT

 6           A.       This action is likely to involve trade secrets, customer and pricing lists and

 7   other valuable research, development, commercial, financial, technical and/or

8    proprietary information for which special protection from public disclosure and from

 9   use for any purpose other than prosecution of this action is warranted. Such

10   confidential and proprietary materials and information consist of, among other things,

11   confidential business or financial information, information regarding confidential

12   business practices, or other confidential research, development, or commercial

13   information (including information implicating privacy rights of third parties),

14   information otherwise generally unavailable to the public, or which may be privileged

15   or otherwise protected from disclosure under state or federal statutes, court rules, case

16   decisions, or common law. Accordingly, to expedite the flow of information, to facilitate

17   the prompt resolution of disputes over confidentiality of discovery materials, to

18   adequately protect information the parties are entitled to keep confidential, to ensure

19   that the parties are permitted reasonable necessary uses of such material in preparation

20   for and in the conduct of trial, to address their handling at the end of the litigation, and

21   serve the ends of justice, a protective order for such information is justified in this

22   matter. It is the intent of the parties that information will not be designated as

23   confidential for tactical reasons and that nothing be so designated without a good faith

24   belief that it has been maintained in a confidential, non-public manner, and there is

25   good cause why it should not be part of the public record of this case.
                                                     2
      Stipulated Protective Order                                      Case No. 8:19-cv-00150 AG (ADSx)
 1   III.    DEFINITIONS

 2           A.       Action: The civil litigation styled as Crescencio Villalobos v. Downey

 3   Grinding Co., Inc., et al., Case No. 8-19-cv-00150-AG-ADS, venued in the United States

 4   District Court for the Central District of California, Southern Division.

 5           B.       Challenging Party: A Party or Non-Party that challenges the designation

 6   of information or items under this Order.

 7           C.       “CONFIDENTIAL” Information or Items: Information (regardless of how

8    it is generated, stored or maintained) or tangible things that qualify for protection under

 9   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

10   Statement.

11           D.       Counsel: Outside Counsel of Record and House Counsel (as well as their

12   support staff).

13           E.       Designating Party: A Party or Non-Party that designates information or

14   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

15           F.       Disclosure or Discovery Material: All items or information, regardless of

16   the medium or manner in which it is generated, stored, or maintained (including,

17   among other things, testimony, transcripts, and tangible things), that are produced or

18   generated in disclosures or responses to discovery in this matter.

19           G.       Expert: A person with specialized knowledge or experience in a matter

20   pertinent to the litigation who has been retained by a Party or its counsel to serve as an

21   expert witness or as a consultant in this Action.

22           H.       House Counsel: Attorneys who are employees of a party to this Action.

23   House Counsel does not include Outside Counsel of Record or any other outside

24   counsel.

25           I.       Non-Party: Any natural person, partnership, corporation, association, or
                                                   3
      Stipulated Protective Order                                   Case No. 8:19-cv-00150 AG (ADSx)
 1   other legal entity not named as a Party to this action.

 2           J.       Outside Counsel of Record: Attorneys who are not employees of a party

 3   to this Action but are retained to represent or advise a party to this Action and have

 4   appeared in this Action on behalf of that party or are affiliated with a law firm which

 5   has appeared on behalf of that party, and includes support staff.

 6           K.       Party: Any party to this Action, including all of its officers, directors,

 7   employees, consultants, retained experts, and Outside Counsel of Record (and their

8    support staffs).

 9           L.       Producing Party: A Party or Non-Party that produces Disclosure or

10   Discovery Material in this Action.

11           M.       Professional Vendors: Persons or entities that provide litigation support

12   services (e.g., photocopying, videotaping, translating, preparing exhibits or

13   demonstrations, and organizing, storing, or retrieving data in any form or medium) and

14   their employees and subcontractors.

15           N.       Protected Material:    Any Disclosure or Discovery Material that is

16   designated as “CONFIDENTIAL.”

17           O.       Receiving Party: A Party that receives Disclosure or Discovery Material

18   from a Producing Party.

19   IV.     SCOPE

20           A.       The protections conferred by this Stipulation and Order cover not only

21   Protected Material (as defined above), but also (1) any information copied or extracted

22   from Protected Material; (2) all copies, excerpts, summaries, or compilations of

23   Protected Material; and (3) any testimony, conversations, or presentations by Parties

24   or their Counsel that might reveal Protected Material.

25           B.       Any use of Protected Material at trial shall be governed by the orders of
                                                    4
      Stipulated Protective Order                                    Case No. 8:19-cv-00150 AG (ADSx)
 1           the trial judge. This Order does not govern the use of Protected Material at trial.

 2   V.      DURATION

 3           A.       Even after final disposition of this litigation, the confidentiality

 4   obligations imposed by this Order shall remain in effect until a Designating Party agrees

 5   otherwise in writing or a court order otherwise directs. Final disposition shall be

 6   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with or

 7   without prejudice; and (2) final judgment herein after the completion and exhaustion

8    of all appeals, rehearings, remands, trials, or reviews of this Action, including the time

 9   limits for filing any motions or applications for extension of time pursuant to applicable

10   law.

11   VI.     DESIGNATING PROTECTED MATERIAL

12           A.       Exercise of Restraint and Care in Designating Material for Protection

13                    1.       Each Party or Non-Party that designates information or items for

14   protection under this Order must take care to limit any such designation to specific

15   material that qualifies under the appropriate standards. The Designating Party must

16   designate for protection only those parts of material, documents, items, or oral or

17   written communications that qualify so that other portions of the material, documents,

18   items, or communications for which protection is not warranted are not swept

19   unjustifiably within the ambit of this Order.

20                    2.       Mass, indiscriminate, or routinized designations are prohibited.

21   Designations that are shown to be clearly unjustified or that have been made for an

22   improper purpose (e.g., to unnecessarily encumber the case development process or to

23   impose unnecessary expenses and burdens on other parties) may expose the

24   Designating Party to sanctions.

25                    3.       If it comes to a Designating Party’s attention that information or
                                                     5
      Stipulated Protective Order                                     Case No. 8:19-cv-00150 AG (ADSx)
 1   items that it designated for protection do not qualify for protection, that Designating

 2   Party must promptly notify all other Parties that it is withdrawing the inapplicable

 3   designation.

 4           B.       Manner and Timing of Designations

 5                    1.       Except as otherwise provided in this Order (see, e.g., Section

 6   B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material

 7   that qualifies for protection under this Order must be clearly so designated before the

8    material is disclosed or produced.

 9                    2.       Designation in conformity with this Order requires the following:

10                             a.       For information in documentary form (e.g., paper or

11   electronic documents, but excluding transcripts of depositions or other pretrial or trial

12   proceedings), that the Producing Party affix at a minimum, the legend

13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that contains

14   protected material. If only a portion or portions of the material on a page qualifies for

15   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

16   by making appropriate markings in the margins).

17                             b.       A Party or Non-Party that makes original documents

18   available for inspection need not designate them for protection until after the inspecting

19   Party has indicated which documents it would like copied and produced. During the

20   inspection and before the designation, all of the material made available for inspection

21   shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the

22   documents it wants copied and produced, the Producing Party must determine which

23   documents, or portions thereof, qualify for protection under this Order. Then, before

24   producing      the     specified    documents,   the   Producing    Party    must     affix   the

25   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                      6
      Stipulated Protective Order                                       Case No. 8:19-cv-00150 AG (ADSx)
 1   portion or portions of the material on a page qualifies for protection, the Producing

 2   Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 3   markings in the margins).

 4                             c.       For testimony given in depositions, that the Designating

 5   Party identify the Disclosure or Discovery Material on the record, before the close of the

 6   deposition all protected testimony.

 7                             d.       For information produced in form other than document and

8    for any other tangible items, that the Producing Party affix in a prominent place on the

 9   exterior of the container or containers in which the information is stored the legend

10   “CONFIDENTIAL.”                If only a portion or portions of the information warrants

11   protection, the Producing Party, to the extent practicable, shall identify the protected

12   portion(s).

13           C.       Inadvertent Failure to Designate

14                    1.       If timely corrected, an inadvertent failure to designate qualified

15   information or items does not, standing alone, waive the Designating Party’s right to

16   secure protection under this Order for such material. Upon timely correction of a

17   designation, the Receiving Party must make reasonable efforts to assure that the

18   material is treated in accordance with the provisions of this Order.

19   VII.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

20           A.       Timing of Challenges

21                    1.       Any party or Non-Party may challenge a designation of

22   confidentiality at any time that is consistent with the Court’s Scheduling Order.

23           B.       Meet and Confer

24                    1.       The Challenging Party shall initiate the dispute resolution process

25   under Local Rule 37.1 et seq.
                                                       7
      Stipulated Protective Order                                      Case No. 8:19-cv-00150 AG (ADSx)
 1           C.       The burden of persuasion in any such challenge proceeding shall be on

 2   the Designating Party. Frivolous challenges, and those made for an improper purpose

 3   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

 4   expose the Challenging Party to sanctions. Unless the Designating Party has waived or

 5   withdrawn the confidentiality designation, all parties shall continue to afford the

 6   material in question the level of protection to which it is entitled under the Producing

 7   Party’s designation until the Court rules on the challenge.

8    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

 9           A.       Basic Principles

10                    1.       A Receiving Party may use Protected Material that is disclosed or

11   produced by another Party or by a Non-Party in connection with this Action only for

12   prosecuting, defending, or attempting to settle this Action. Such Protected Material

13   may be disclosed only to the categories of persons and under the conditions described

14   in this Order. When the Action has been terminated, a Receiving Party must comply

15   with the provisions of Section XIV below.

16                    2.       Protected Material must be stored and maintained by a Receiving

17   Party at a location and in a secure manner that ensures that access is limited to the

18   persons authorized under this Order.

19           B.       Disclosure of “CONFIDENTIAL” Information or Items

20                    1.       Unless otherwise ordered by the Court or permitted in writing by

21   the Designating Party, a Receiving Party may disclose any information or item

22   designated “CONFIDENTIAL” only to:

23                             a.    The Receiving Party’s Outside Counsel of Record in this

24   Action, as well as employees of said Outside Counsel of Record to whom it is reasonably

25   necessary to disclose the information for this Action;
                                                     8
      Stipulated Protective Order                                     Case No. 8:19-cv-00150 AG (ADSx)
 1                             b.   The officers, directors, and employees (including House

 2   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this

 3   Action;

 4                             c.   Experts (as defined in this Order) of the Receiving Party to

 5   whom disclosure is reasonably necessary for this Action and who have signed the

 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                             d.   The Court and its personnel;

8                              e.   Court reporters and their staff;

 9                             f.   Professional jury or trial consultants, mock jurors, and

10   Professional Vendors to whom disclosure is reasonably necessary or this Action and

11   who have signed the “Acknowledgment and Agreement to be Bound” attached as

12   Exhibit A hereto;

13                             g.   The author or recipient of a document containing the

14   information or a custodian or other person who otherwise possessed or knew the

15   information;

16                             h.   During their depositions, witnesses, and attorneys for

17   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i) the

18   deposing party requests that the witness sign the “Acknowledgment and Agreement to

19   Be Bound;” and (ii) they will not be permitted to keep any confidential information

20   unless they sign the “Acknowledgment and Agreement to Be Bound,” unless otherwise

21   agreed by the Designating Party or ordered by the Court.               Pages of transcribed

22   deposition testimony or exhibits to depositions that reveal Protected Material may be

23   separately bound by the court reporter and may not be disclosed to anyone except as

24   permitted under this Stipulated Protective Order; and

25                             i.   Any mediator or settlement officer, and their supporting
                                                    9
      Stipulated Protective Order                                      Case No. 8:19-cv-00150 AG (ADSx)
 1   personnel, mutually agreed upon by any of the parties engaged in settlement

 2   discussions.

 3   IX.     PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

 4   IN OTHER LITIGATION

 5           A.       If a Party is served with a subpoena or a court order issued in other

 6   litigation that compels disclosure of any information or items designated in this Action

 7   as “CONFIDENTIAL,” that Party must:

8                     1.       Promptly notify in writing the Designating Party. Such notification

 9   shall include a copy of the subpoena or court order;

10                    2.       Promptly notify in writing the party who caused the subpoena or

11   order to issue in the other litigation that some or all of the material covered by the

12   subpoena or order is subject to this Protective Order. Such notification shall include a

13   copy of this Stipulated Protective Order; and

14                    3.       Cooperate with respect to all reasonable procedures sought to be

15   pursued by the Designating Party whose Protected Material may be affected.

16           B.       If the Designating Party timely seeks a protective order, the Party served

17   with the subpoena or court order shall not produce any information designated in this

18   action as “CONFIDENTIAL” before a determination by the Court from which the

19   subpoena or order issued, unless the Party has obtained the Designating Party’s

20   permission. The Designating Party shall bear the burden and expense of seeking

21   protection in that court of its confidential material and nothing in these provisions

22   should be construed as authorizing or encouraging a Receiving Party in this Action to

23   disobey a lawful directive from another court.

24

25
                                                     10
      Stipulated Protective Order                                      Case No. 8:19-cv-00150 AG (ADSx)
 1   X.      A    NON-PARTY’S           PROTECTED         MATERIAL        SOUGHT          TO     BE

 2           PRODUCED IN THIS LITIGATION

 3           A.       The terms of this Order are applicable to information produced by a Non-

 4   Party in this Action and designated as “CONFIDENTIAL.” Such information produced

 5   by Non-Parties in connection with this litigation is protected by the remedies and relief

 6   provided by this Order. Nothing in these provisions should be construed as prohibiting

 7   a Non-Party from seeking additional protections.

8            B.       In the event that a Party is required, by a valid discovery request, to

 9   produce a Non-Party’s confidential information in its possession, and the Party is

10   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential

11   information, then the Party shall:

12                    1.       Promptly notify in writing the Requesting Party and the Non-Party

13   that some or all of the information requested is subject to a confidentiality agreement

14   with a Non-Party;

15                    2.       Promptly provide the Non-Party with a copy of the Stipulated

16   Protective Order in this Action, the relevant discovery request(s), and a reasonably

17   specific description of the information requested; and

18                    3.       Make the information requested available for inspection by the

19   Non-Party, if requested.

20           C.       If the Non-Party fails to seek a protective order from this court within 14

21   days of receiving the notice and accompanying information, the Receiving Party may

22   produce the Non-Party’s confidential information responsive to the discovery request.

23   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

24   any information in its possession or control that is subject to the confidentiality

25   agreement with the Non-Party before a determination by the court. Absent a court
                                                     11
      Stipulated Protective Order                                     Case No. 8:19-cv-00150 AG (ADSx)
 1   order to the contrary, the Non-Party shall bear the burden and expense of seeking

 2   protection in this court of its Protected Material.

 3   XI.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4           A.       If a Receiving Party learns that, by inadvertence or otherwise, it has

 5   disclosed Protected Material to any person or in any circumstance not authorized under

 6   this Stipulated Protective Order, the Receiving Party must immediately (1) notify in

 7   writing the Designating Party of the unauthorized disclosures, (2) use its best efforts to

8    retrieve all unauthorized copies of the Protected Material, (3) inform the person or

 9   persons to whom unauthorized disclosures were made of all the terms of this Order,

10   and (4) request such person or persons to execute the “Acknowledgment and

11   Agreement to be Bound” that is attached hereto as Exhibit A.

12   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

13   PROTECTED MATERIAL

14           A.       When a Producing Party gives notice to Receiving Parties that certain

15   inadvertently produced material is subject to a claim of privilege or other protection,

16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

18   may be established in an e-discovery order that provides for production without prior

19   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

20   parties reach an agreement on the effect of disclosure of a communication or

21   information covered by the attorney-client privilege or work product protection, the

22   parties may incorporate their agreement in the Stipulated Protective Order submitted

23   to the Court.

24   XIII. MISCELLANEOUS

25           A.       Right to Further Relief
                                                  12
      Stipulated Protective Order                                  Case No. 8:19-cv-00150 AG (ADSx)
 1                    1.       Nothing in this Order abridges the right of any person to seek its

 2           modification by the Court in the future.

 3           B.       Right to Assert Other Objections

 4                    1.       By stipulating to the entry of this Protective Order, no Party waives

 5   any right it otherwise would have to object to disclosing or producing any information

 6   or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 7   Party waives any right to object on any ground to use in evidence of any of the material

8    covered by this Protective Order.

 9           C.       Filing Protected Material

10                    1.       A Party that seeks to file under seal any Protected Material must

11   comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

12   pursuant to a court order authorizing the sealing of the specific Protected Material at

13   issue. If a Party's request to file Protected Material under seal is denied by the Court,

14   then the Receiving Party may file the information in the public record unless otherwise

15   instructed by the Court.

16   XIV. FINAL DISPOSITION

17           A.       After the final disposition of this Action, as defined in Section V, within

18   sixty (60) days of a written request by the Designating Party, each Receiving Party must

19   return all Protected Material to the Producing Party or destroy such material. As used

20   in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

21   summaries, and any other format reproducing or capturing any of the Protected

22   Material. Whether the Protected Material is returned or destroyed, the Receiving Party

23   must submit a written certification to the Producing Party (and, if not the same person

24   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

25   category, where appropriate) all the Protected Material that was returned or destroyed
                                                      13
      Stipulated Protective Order                                       Case No. 8:19-cv-00150 AG (ADSx)
 1   and (2) affirms that the Receiving Party has not retained any copies, abstracts,

 2   compilations, summaries or any other format reproducing or capturing any of the

 3   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

 4   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

 5   legal memoranda, correspondence, deposition and trial exhibits, expert reports,

 6   attorney work product, and consultant and expert work product, even if such materials

 7   contain Protected Material.      Any such archival copies that contain or constitute

8    Protected Material remain subject to this Protective Order as set forth in Section V.

 9           B.       Any violation of this Order may be punished by any and all appropriate

10   measures including, without limitation, contempt proceedings and/or monetary

11   sanctions.

12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13                                              BUTTERFIELD SCHECHTER LLP

14   Dated: April 17, 2019                      /s/Marc S. Schechter
                                                MARC S. SCHECHTER
15                                              PAUL D. WOODARD
                                                Attorneys for Plaintiffs
16                                              Downey Grinding Co., Larry Sequeira, and
                                                Darla Sequeira
17
                                                HAYES PAWLENKO LLP
18
     Dated: April 17, 2019                      /s/Kye D. Pawlenko
19                                              KYE D. PAWLENKO
                                                MATTHEW B. HAYES
20                                              Attorneys for Plaintiff
                                                Crescencio Villalobos
21                                              Attorney(s) for Defendant(s)

22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

23   Dated:April 18, 2019                             /s/ Autumn D. Spaeth
                                                HONORABLE AUTUMN D. SPAETH
24                                              United States Magistrate Judge

25
                                                  14
      Stipulated Protective Order                                  Case No. 8:19-cv-00150 AG (ADSx)
 1
                                               EXHIBIT A
 2
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
              I,                                    [print or type full name], of
 4
                               [print or type full address], declare under penalty of perjury that I
 5
     have read in its entirety and understand the Stipulated Protective Order that was issue
 6
     by the United States District Court for the Central District of California on [DATE] in
 7
     the case of                                    [insert formal name of the case and the
8
     number and initials assigned to it by the Court]. I agree to comply with and to be bound
 9
     by all the terms of this Stipulated Protective Order and I understand and acknowledge
10
     that failure to so comply could expose me to sanctions and punishment in the nature of
11
     contempt. I solemnly promise that I will not disclose in any manner any information
12
     or item that is subject to this Stipulated Protective Order to any person or entity except
13
     in strict compliance with the provisions of this Order.
14
             I further agree to submit to the jurisdiction of the United States District Court
15
     for the Central District of California for the purpose of enforcing the terms of this
16
     Stipulated Protective Order, even if such enforcement proceedings occur after
17
     termination of this action. I hereby appoint                                         [print    or
18
     type full name] of                                    [print or type full address and
19
     telephone number] as my California agent for service of process in connection with this
20
     action or any proceedings related to enforcement of this Stipulated Protective Order.
21
     Date:
22
     City and State where sworn and signed:
23
     Printed Name:
24
     Signature:
25
                                                      15
      Stipulated Protective Order                                       Case No. 8:19-cv-00150 AG (ADSx)
